977 F.2d 590
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Marcus William PLAYER, Plaintiff-Appellant,v.B.J. BUNNELL;  J.W. Harkness;  P. Burgess;  W. Panzer,Defendants-Appellees.
No. 91-16531.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 22, 1992.*Decided Sept. 30, 1992.

Before GOODWIN, D.W. NELSON and REINHARDT, Circuit Judges.


1
MEMORANDUM**


2
Marcus W. Player appeals pro se the district court's denial of his motions to compel discovery and to continue his trial date.   This court lacks jurisdiction over Player's appeal because the district court has neither entered a final order nor certified the interlocutory orders pursuant to Fed.R.Civ.P. 54(b).   See City of Las Vegas v. Foley, 747 F.2d 1294, 1297 (9th Cir.1984) (discovery order is interlocutory and non-appealable);  see also, 28 U.S.C. §§ 1291, 1292(b).   Accordingly, we dismiss Player's appeal for lack of jurisdiction.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3